EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

	In claim 1 line 30 please replace “a first main area” with “the first main area”. 
	In claim 32 line 29 please replace “a first main area” with “the first main area”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	The primary reason for the allowance of the claims in this case, is the inclusion of receive an input on a screen conversion icon, a position of the screen conversion icon changeable based on a holding position of a user of the electronic device, translucently overlap and display a first content and a second content on the first main area, receive a selection of one of the first content and the second content from the user, and in response to the selection, display the selected content on the first main area and display the unselected content on the second main area, as now included in independent claim 1 and similarly recited in independent claim 32, which is not found in the prior art of record, in combination with the other elements recited.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nicholas Ulrich/
Primary Examiner, Art Unit 2173